Citation Nr: 0217669	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  99-24 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right distal radius and ulnar 
styloid.  


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1993 to 
September 1993.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of an August 1999 rating decision 
rendered by the Los Angeles, California, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In 
February 2001, the Board remanded the case to the RO for 
additional evidentiary development.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his 
claim.

2.  The veteran's residuals of a right wrist fracture are 
manifested by complaints of pain, weakness, and limitation 
of motion.

3.  The evidence does not show that the veteran presently 
has ankylosis of the right wrist, x-ray evidence of 
involvement of 2 or more minor joint groups, or paralysis of 
the radial nerve.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a fracture of the right wrist have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.71a, 
Diagnostic Code 5215 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West Supp. 2001); McQueen v. Principi, 14 Vet. App. 
300 (2001) (per curiam).  The law provides that VA has a 
duty to assist veterans and other claimants in developing 
their claims for VA benefits.  The Board notes that the 
veteran's application for the benefits at issue is complete.  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  The RO has obtained pertinent VA 
medical records identified by the veteran.  The evidence 
does not show, nor has the veteran identified, the existence 
of any additional pertinent medical records that have not 
been obtained.  Accordingly, the Board finds that the RO has 
made reasonable attempts to obtain medical records 
referenced by the veteran, and that VA's duty to assist the 
claimant in obtaining pertinent medical records is 
satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2001).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(b).  VA must inform the veteran whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In January 2002, the RO informed the veteran of the 
provisions of the VCAA.  Accordingly, the Board finds that 
the duty to inform the veteran of required evidence to 
substantiate his claim has been satisfied.  38 U.S.C.A. 
§ 5103(a).

The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In the 
present case, the veteran was afforded a VA examination for 
compensation and pension purposes.  Two additional 
compensation and pension examinations were scheduled.  The 
veteran was notified that examinations to be conducted by 
QTC Medical Services were scheduled for November 2001 and 
April 2002.  However, information received from QTC 
indicates that the veteran did not report.  Under pertinent 
VA regulations, when a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 (b) 
(2002).  The veteran was informed of this regulation by 
means of a June 2002 Supplemental Statement of the Case.  

The RO has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefits sought, what the VA 
has done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA 
would serve no useful purpose, but would needlessly delay 
appellate review. 


Background:  Service medical records indicate that the 
veteran sustained an injury to his right upper extremity 
while boxing in April 1993.  He hit his opponent with his 
right wrist palmar flexed.  He immediate developed an acute 
onset of pain and was unable to continue the bout.  Mild 
swelling at the distal aspect of the radius with tenderness 
to palpation over the distal radius as well as over the 
ulnar styloid was observed.  He had no snuff-box tenderness 
to palpation and had no hand or carpal tenderness to 
palpation.  Neurological examination demonstrated intact 
extensor pollicis longus, abductor pollicis brevis, extensor 
digitorum communis, and first dorsal interosseous muscles.  
Sensory examination revealed a normal two-point 
discrimination of all his digits.  Vascular examination 
demonstrated good pulses with capillary refill less than two 
seconds in all digits.  X-rays showed an apex dorsally 
displaced distal radius fracture without intra-articular 
extent, as well as an ulnar styloid fracture.  He had 
approximately 30 degrees of volar tilt in the lateral view 
of the x-ray.  The veteran was given a hematoma block and 
reduced into a more acceptable position with the ulnar 
styloid in excellent position for healing and the volar tilt 
similar to the unaffected left side at approximately 20 
degrees.  The veteran's wrist remained in a cast for several 
weeks and he underwent physical rehabilitation.  

In February 1995, the veteran was seen at the orthopedic 
hand surgery clinic at the San Diego Naval Medical Center.  
He reported that he had not been examined since his release 
from active duty.  Pertinent complaints included 
occasionally cracking, occasional pain when working out, 
weakness, and soreness after exercise since separation from 
service.  He worked 40 hours a week as an EMT/ambulance 
driver.  Forearm range of motion was normal.  Grip strength 
measured 120/125/120 pounds in the right versus 138/135/120 
pounds in the left.  Wrist motion was essentially within 
normal limits with normal palmar flexion and dorsiflexion.  
Ulnar deviation was 38 degrees in the right versus 50 
degrees in the left and radial deviation was 38 degrees in 
the right versus 50 degrees in the left.  X-ray examination 
revealed a well healed distal radius fracture.  The distal 
radius appeared normal except for radial lucency of the 
distal radius measuring 7 x 10 mm in the vicinity of the 
distal radial metaphysis. There was an old ulnar styloid 
fracture that had not healed.  

In conjunction with the present claim, the veteran was 
afforded a compensation and pension examination in March 
1999 with a private physician contracted by VA.  He reported 
residual pain on the dorsum of his right wrist.  He felt 
that his grip was weaker on the right compared to the left.  
He reported that objects, especially small objects, 
frequently fall from his hands.  Repetitive twisting motions 
were very difficult for him.  He denied any numbness or 
tingling associated with his right wrist.  He was right hand 
dominant.  Examination of his wrists revealed no heat, 
redness, swelling, effusion, or drainage.  Range of motion 
of the left wrist was within normal limits.  Range of motion 
of the right wrist was observed as follows:  dorsiflexion to 
70 degrees with pain starting at 50 degrees; palmar flexion 
to 80 degrees with pain starting at 50 degrees; radial 
deviation of 20 degrees with pain starting at 10 degrees; 
and ulnar deviation of 45 degrees with pain starting at 30 
degrees.  While range of motion was affected secondary to 
pain, there was no major functional impact due to fatigue, 
weakness, and/or lack of endurance.  There were no 
constitutional signs of anemia weight loss, fever, or skin 
disorder.  Also, no disarticulation or amputation was noted.  
The examination report notes that x-ray of the right wrist 
showed no abnormality.  The veteran's usual occupation was a 
satellite technician. 

In support of his claim for an increased rating, the veteran 
submitted a February 1999 decision from California 
Unemployment Insurance Appeals Board.  It was noted that he 
became frustrated because of difficulty performing his job 
as an aerospace technician.  He reported that he was unable 
to work with very small parts due to his right wrist 
disability.  He reported his problems to his employer, but 
was not transferred to another department.  It was noted 
that he had missed work on many occasions due to trouble 
with his wrist.  It was determined that the veteran's 
voluntary separation from employment was with good cause and 
that he was therefore eligible for unemployment benefits.   

Post-service VA treatment records dating from September 2000 
to February 2002 show that the veteran was treated primarily 
for a mental disorder and substance abuse.  He also had 
occasional complaints pertaining to his right wrist.  An 
October 2000 VA outpatient treatment record indicates that 
the veteran sought a general physical examination.  He 
complained of dermatitis on his right hand.  He reported 
problems with his right hand ever since he broke his right 
wrist seven years ago.  He denied numbness but had a mild 
amount of weakness in his right hand.  The examining 
physician noted no swelling and the veteran's motor and 
sensory function were intact distally.  

In December 2000, the veteran sought treatment for wrist 
pain.  He reported pain with all movements and numbness in 
the morning.  This improves with activity.  He felt like he 
was not getting enough circulation in his right wrist and 
felt that this wrist was colder than the left.  He also 
reported decreased grip in his right hand.  On examination, 
muscle strength was 5/5 bilaterally.  He was observed to 
have full range of motion in his wrist and finger joints 
with pain at the extreme of motion.  However, finger 
coordination testing was slower on the right than the left.  

A January 2001 VA outpatient treatment physical examination 
report notes that the veteran complained of right wrist 
pain.  He had full range of motion and sensory examination 
was grossly intact.  He was noted to have a bony prominence 
of the radial head that was more pronounced than on the left 
side.  He had no clubbing, cyanosis, or edema.  It was noted 
that the veteran may have mild osteoarthritis as the 
fracture may not have been reduced properly.  

A July 2001 VA outpatient treatment record shows that the 
veteran sought treatment for his service-connected right 
wrist disability.  He denied any pain, tingling, numbness, 
and restricted range of motion.  His only complaint was that 
when he would lift a heavy object, he would get some pain 
over the right styloid process of ulnar where his previous 
fracture was located.  It was noted that previously x-ray in 
December 2000 showed no new fracture and a nerve conduction 
survey was not impressive for any sign of ulnar or median 
nerve damage.  The examiner noted that sensory examination 
was intact to light touch and pinprick.  Wrist strength was 
5/5 bilaterally.  He was observed to have full range of 
motion in his wrist and finger joints.  He was noted to have 
post-traumatic arthritis in the right wrist without weakness 
or range of motion problems.   

During an August 2001 VA outpatient treatment visit, the 
veteran reported that he goes on long walks, plays 
basketball and pool and is real active.  

Pursuant to the February 2001 Board remand, the veteran was 
scheduled for a VA compensation and pension examination 
conducted by QTC Medical Services.  By letter dated on 
November 14, 2001, the veteran was informed of the time and 
the place for the examination. The letter was addressed to 
the veteran at his home residence.  The veteran was informed 
that if he failed to report, his claim would be considered 
without benefit of evidence that may be obtained from the 
examination.  Information received from QTC indicates that 
the veteran failed to report for the scheduled examination.  

In March 2002, the veteran stated that he had gone to the 
scheduled compensation and pension examination and x-rays 
were taken.  However, he was unable to complete the 
examination due to stomach pain.  He indicated his desire 
for another examination.   The veteran was scheduled for 
another compensation and pension examination to be conducted 
by QTC Medical Service.  The veteran was informed by letter 
dated in April 2002 of the time, date, and place of the 
examination.  However, information received from QTC 
indicates that the veteran failed to report for the 
rescheduled examination.  


Legal Criteria:  Disability evaluations are determined by 
the application of the VA Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  
Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3.

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.41, 4.42, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, is to be rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involves.  However, when the limitation of motion of 
the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent disability rating is warranted with x-
ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  

Schedular evaluations for disabilities of the wrist are 
found under Diagnostic Codes 5214 and 5215. 38 C.F.R. § 
4.104.  Diagnostic Code 5214 provides that bony fixation or 
ankylosis of the wrist of the major extremity warrants a 30 
percent rating when it is favorable, in 20 to 30 degrees 
dorsiflexion.  A 40 percent rating is warranted when the 
ankylosis is in any other position except favorable.  A 50 
percent rating is warranted when ankylosis is unfavorable, 
in any degree of palmar flexion, or with ulnar or radial 
deviation.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

Diagnostic Code 5215 provides that a 10 percent evaluation 
is warranted for limitation of wrist motion where palmar 
flexion is in line with the forearm, or where dorsiflexion 
is less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5215.

When a diagnostic code provides for compensation based 
solely upon limitation of motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must also be considered.  
Examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or due to flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Diagnostic Code 8514 is applied for incomplete or complete 
paralysis of the musculospiral nerve (radical nerve).  This 
diagnostic code provides for a 70 percent rating for the 
dominant hand, based upon the following: complete paralysis 
with drop of the hands and fingers, wrist and fingers 
perpetually flexed, the thumb adducted falling within the 
line of the outer border of the index finger; cannot extend 
hand at wrist, extend proximal phalanges of fingers, extend 
thumb, or make lateral movement of wrist; supination of 
hand, extension and flexion of elbow weakened, the loss of 
synergic motion of extensors impairs the hand grip 
seriously; total paralysis of the triceps occurs only as the 
greatest rarity.  A 50 percent evaluation is applicable for 
severe incomplete paralysis, a 30 percent evaluation is 
applied for moderate incomplete paralysis, and a 20 percent 
evaluation is appropriate for mild incomplete paralysis.  


Analysis:  The veteran contends that his right wrist 
disability is more severe than presently evaluated.  For the 
reasons set forth below, the Board finds that his 
contentions are not supported by the evidence and an 
increased disability rating is not warranted for this 
service-connected disability. 

The Board initially notes that, as there is no evidence of 
ankylosis of the veteran's right wrist, Diagnostic Code 5214 
is not applicable to this case.  The objective medical 
evidence shows that the veteran presently has limitation of 
motion of the right wrist.  Normal wrist joint motion 
includes a range of motion from 70 degrees of dorsiflexion 
(extension) to 80 degrees of palmar flexion and 45 degrees 
of ulnar deviation to 20 degrees of radial deviation.  38 
C.F.R. § 4.71, Plate I.  The veteran's most recent 
examination, dated in 1999, shows that his range of motion 
was limited by pain to 50 degrees of dorsiflexion, 50 
degrees of palmar flexion, and 10 degrees of radial 
deviation.  

While the veteran has objective findings of limited motion, 
the recorded range of motion findings do not met the 
schedular criteria for a compensable evaluation set forth 
under Diagnostic Code 5215.  The evidence as set forth above 
does not show that the veteran has limitation of wrist 
motion where palmar flexion is in line with the forearm.  
Similarly, the evidence does not show that dorsiflexion is 
less than 15 degrees.  Recorded range of dorsiflexion has 
varied from 30 degrees to full motion. 

While the specific limitation of motion findings necessary 
for a compensable evaluation are not met under Diagnostic 
Code 5215, the Board must consider the level of functional 
impairment caused by this disability.  The evaluation of a 
service-connected disability involving a joint rated on 
limitation of motion requires consideration of functional 
loss due to pain under 38 C.F.R. § 4.40, and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In the present case, the 
Board notes that the evidence shows that the veteran has 
some functional impairment due to his service-connected 
right wrist disability, in that pain limits his range of 
motion as noted above.  In light of these findings, the 
Board finds that the functional loss exhibited by the 
veteran's service-connected right wrist disability more 
closely approximates the criteria for a 10 percent 
disability rating under Diagnostic Code 5215 for limitation 
of motion.  

Having determined that a compensable evaluation is warranted 
for the veteran's residuals of a fracture of the right 
wrist, the Board finds that the criteria for a rating excess 
of 10 percent are not met for this disability.  While 
Diagnostic Code 5215 does not provide a rating in excess of 
10 percent, a 20 percent disability evaluation is available 
under Diagnostic Code 5010 when there is x-ray evidence of 
involvement of 2 or more major or minor joint groups.  
However, the veteran's degenerative changes resulting from 
his right wrist fracture do not involve 2 or more major or 
minor joint groups.  Accordingly, the Board finds that the 
criteria for an increased rating under Diagnostic Code 5010 
are not met.

The Board notes that during a December 2000 outpatient 
treatment visit, the veteran complained of numbness, in his 
right wrist in the morning.  However, objective medical 
evidence is negative for any indication of a neurological 
component to the veteran's present right wrist disability.  
In particular, the evidence shows that nerve conduction 
surveys were within normal limits and the veteran is not 
noted to have any sensory disability.  In light of the lack 
of objective neurological findings, the Board finds that the 
veteran does not presently have paralysis of the radial 
nerve.  Accordingly, an increased disability evaluation 
under Diagnostic Code 8514 is not warranted as he meets none 
of the criteria for a higher evaluation under this 
diagnostic code.

The Board has carefully reviewed the evidence of record and 
has not identified any evidence which would lead to the 
assignment of a disability rating above 10 percent, either 
under the schedular criteria or with the application of any 
other law or VA regulation.  

In determining that the veteran is not entitled to a 
disability evaluation in excess of 10 percent rating for his 
right wrist disability, the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 
4, whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Inasmuch as the preponderance of the evidence is against the 
veteran's claim, the reasonable doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, for the reasons and bases stated above, an 
increased disability rating for the veteran's right wrist 
disability is denied. 


ORDER

A rating in excess of 10 percent for residuals of a fracture 
of the right distal radius and ulnar styloid is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (20 01).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

